Citation Nr: 1502377	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Service connection for a respiratory disorder, claimed as a right lung injury.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1985 until November 1992.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran appealed the denial of service connection in this decision, and the matter is now before the Board.
 
The Veteran testified via video conference before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that a current respiratory disorder is the result of exposure to poor air quality and airborne industrial pollutants while stationed on active duty in Orange, Texas.  Specifically he has reported that ever since being transferred to the Naval Reserve Center in Orange he has had a chronic cough, and associated inflammation of his right lung.  The Veteran has described his symptoms as including constant pain at a level of five out of ten, chronic cough, with white mucous, shortness of breath when stair climbing, walking up hills and heaving lifting.  See March 2011

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the evidence confirms that the Veteran has a history of symptoms which began during service, and which he endorses have continued to this day.  The Veteran has also submitted evidence documenting the presence of industrial air pollutants in the area where he was stationed during service - i.e., evidence of an in-service event or injury.  Unfortunately, the Board finds that there is insufficient competent evidence to make a decision on the claim, and therefore this matter must be remanded for additional development in the form of a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate clinician in order to determine the precise nature of any current respiratory disorders.  The examiner is to address each of the following:

a.  To the extent practicable, identify and diagnose all current respiratory disorders, to include the source of the Veteran's reported chronic cough and his reported "problem with [his] right lung,"

b.  For each diagnosed disorder, state whether the disorder is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service, to include air pollution while stationed in Texas.


Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

c.  Review and comment on treatise documents submitted by the Veteran relating to air quality reports, regulatory actions, and other documentation regarding air pollution in the geographic area of Texas where he had his active service.  Specifically comment on the applicability, or inapplicability of such treatise information to the Veteran's claim.

2.  After completing all indicated development, readjudicate the claim for service connection for a respiratory disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




